Per Curiam.

In an eviction proceeding where the uncontradicted testimony and documentary proof established that the landlord had accepted rent between the time of the statutory *160notice of the termination of tenancy and the commencement of the holdover proceeding, the proceeding should have been dismissed (Guy v. Furman, 4 Misc 2d 564 [App. Term, 1st Dept.]).
The final order should be reversed, with $30 costs, and final order directed in favor of tenant, with costs.
Concur — Hecht, J. P., Gold and Capozzoli, JJ.
Final order reversed, etc.